NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-10568

                Plaintiff-Appellee,              D.C. No. 2:89-cr-00062-WBS

 v.
                                                 MEMORANDUM*
MICHAEL L. MONTALVO,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Michael L. Montalvo appeals pro se from the district court’s order denying

his motion under former Federal Rule of Criminal Procedure 35(a) (1987) (“Rule

35(a)”), declaring him a vexatious litigant, and imposing a pre-filing restriction

against him. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Montalvo contends that the district court erred by denying his sixth motion

to correct his sentence under Rule 35(a). As we have previously determined,

Montalvo has not shown that he is entitled to relief under Rule 35(a). See Fed. R.

Crim. P. 35(a) (1987) (court “may correct an illegal sentence at any time”); United

States v. Montalvo, 581 F.3d 1147, 1151-54 (9th Cir. 2009) (Montalvo’s lifetime

sentence is authorized by his statute of conviction and his process-based challenges

are not properly raised under Rule 35(a)); see also United States v. Montalvo, 74
F.3d 1247, at *1 (9th Cir. 1996) (unpublished table decision) (Montalvo’s sentence

does not violate the Ex Post Facto Clause). We reject Montalvo’s challenge to the

magistrate judge’s order of non-recusal.

      Montalvo next contends that the district court abused its discretion in

declaring him a vexatious litigant and imposing a pre-filing restriction against him.

The district court did not abuse its discretion in imposing the order because it gave

Montalvo notice and an opportunity to be heard, developed an adequate record for

review, made substantive findings regarding Montalvo’s frivolous litigation

history, and tailored the restriction narrowly. See Molski v. Evergreen Dynasty

Corp., 500 F.3d 1047, 1057-58 (9th Cir. 2007).

      AFFIRMED.

                                           2                                    15-10568